Citation Nr: 1526854	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-20 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to accrued benefits for death pension, to include for the purpose of reimbursement for expenses regarding the Veteran's surviving spouse's last sickness and burial.


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1942 to November 1945.  He died in January 2001.  The appellant is the daughter of the Veteran and his spouse, who now also is deceased.  The appellant seeks benefits accrued by the Veteran's spouse during her lifetime.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 decision by the Department of Veterans Affairs, Regional Office and Pension Center in Milwaukee, Wisconsin, which denied the appellant's claim for accrued benefits for reimbursement purposes.  The appellant filed a notice of disagreement (NOD) in November 2012.  A statement of the case (SOC) was issued by the Regional Office in Montgomery, Alabama (RO) in April 2013, and the appellant filed a substantive appeal in June 2013.

The Board notes that, in addition to the paper claims file, the record on appeal now includes paperless, electronic records in Virtual VA and Veteran Benefits Management System (VBMS) files.  Notably, the Virtual VA file contains copies of the August 2012 denial letter.  


FINDINGS OF FACT

1.  In a February 2012 rating decision, the RO awarded the Veteran's surviving spouse aid and attendance pension benefits, effective June 27, 2011; however, the retroactive payment of pension benefits was delayed due to incompetency determination and pending appointment of a fiduciary.

2.  The Veteran's spouse died on June [redacted], 2012, prior to the appointment of a fiduciary, and prior to full payment of the benefits awarded.

3.  The appellant does not satisfy the statutory definition of "child" under the governing statute to be eligible for the payment of accrued benefits.

4.  The appellant did not pay for expenses paid for the last sickness of the Veteran's spouse, and the burial expenses for the Veteran's spouse had been paid by the appellant's sister (D.P.).


CONCLUSION OF LAW

As the appellant lacks legal entitlement to payment of accrued benefits, and reimbursement for the expense of last sickness and burial is not warranted, the appeal is without legal merit.  38 U.S.C.A. §§ 101(4)(A), 5121 (West 2014); 38 C.F.R. §§ 3.59(a), 3.250, 3.1000, 3.1003 (2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.159, and 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law). 

In addition, the VA General Counsel has held that VA is not required under 38 U.S.C.A. § 5103(a) to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-04 (2004).  Because the outcome of the present claim is determined according to the laws and regulations governing who may receive accrued benefits, the notice provisions of VCAA do not apply.  That is, there is no contention or reasonable indication that further factual development would be of assistance.  Accordingly, there is no prejudice toward the appellant in proceeding with the adjudication of the claim and no further need to discuss VCAA duties.

Entitlement to Accrued Benefits, to Include Reimbursement for Last Expenses

The law provides for payment of certain accrued benefits upon death of a beneficiary.  38 U.S.C.A. § 5121.  Periodic monetary benefits under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of a veteran, be paid to the living person first listed below: (A) the veteran's spouse; (B) the veteran's children (in equal shares); (C) the veteran's dependent parents (in equal shares).  38 U.S.C. § 5121(a), 5121(a)(2); 38 C.F.R. § 3.1000(a) (2014).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C.A. § 5121(a)(6). 

Applications for accrued benefits must be filed within one year after the date of death, which has been met in this case.  See 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The definition of "children" in section 5121 is not the commonly understood definition, but rather, "child" is expressly defined in 38 U.S.C. § 101(4)(A) as a person who is unmarried and (1) under the age of 18; or (2) became permanently incapable of self-support before the age of 18; or (3) under the age of 23 and pursuing a course of instruction at an approved educational institution.  See 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57; Burris v. Principi, 15 Vet. App. 348, 352-53 (2001); Nolan v. Nicholson, 20 Vet. App. 340 (2006).

In a February 2012 rating decision, the RO granted the Veteran's surviving spouse aid and attendance pension benefits, effective June 27, 2011.  Notably, the evidence at that time reflected that the Veteran's spouse had been diagnosed with cognitive impairment.  As such, the RO deferred immediate payment of benefits due to a proposed finding of incompetency.  See February 2012 AOJ rating decision.  

In a May 2012 rating decision, the Veteran's spouse was found not competent to handle disbursement of funds.  A May 2012 notice letter shows informed the Veteran's spouse that she would receive a monthly benefit check in the amount of $1094.00 until the VA appointed her fiduciary.   However, the notice letter further stated the retroactive payment due from the date of her claim until the date that VA started issuing her monthly benefit checks would be released in the future to her appointed fiduciary.  Notably, a VA Form 21-592, Request for Appointment of a Fiduciary, shows that the amount of benefits entitled to but unpaid to date was $8,562.00. 

Unfortunately, the Veteran's spouse died on June [redacted], 2012, prior to the appointment of a fiduciary, and prior to the retroactive payment of the benefits awarded.

Here, the evidence shows that the Veteran's spouse was awarded death pension benefits effective June 27, 2011 and that only monthly payments of $1094.00 were made prior to her death.  The type of benefits which had been awarded to the Veteran's spouse are considered "periodic monetary benefits" under the provisions 38 U.S.C.A. § 5121.  See Veterans Benefits Act of 2003, Pub.L. No. 108-183, § 104(c)(1), 117 Stat. 2651, 2656; see also Nolan v. Nicholson, 20 Vet. App. 340 (2006). 

An eligible survivor is entitled to receive the full amount of benefits due and unpaid under 38 U.S.C.A. § 5121.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651.  However, in order to be eligible for accrued benefits, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C. § 101(4)(A) ); Marlow v. West, 12 Vet. App. 548, 551 (1999) (noting that section 5121(a) "limits qualifying survivors to the deceased veteran's spouse, child . . . or dependent parents"). 

Upon consideration of whether the appellant is eligible to receive benefits under 38 U.S.C.A. § 5121, the Board finds that she is not.  The appellant does not contend that she is under the age of 18, that she became permanently incapable of self-support before the age of 18, or that she is under the age of 23 and is pursuing a course of instruction at an educational institution.  Thus, the appellant cannot be deemed an eligible survivor under 38 U.S.C.A. § 5121 because she does not meet the statutory definition of "child" under 38 U.S.C.A. § 101(4)(A) to be eligible for the payment of accrued benefits. 

The Board has also considered whether reimbursement of expenses paid for last sickness or burial is warranted under 38 U.S.C.A. § 5121(a)(6).

The appellant submitted documents that show that the Veteran's spouse's burial expenses in the amount of $8755 to the funeral home and the amount of $363 to florist were paid by the appellant's sister, D.P., who is also the Veteran's spouse's daughter.  The appellant has not submitted documentation that shows she paid from her own funds any of the expenses related to the last sickness or burial of the Veteran or his spouse.  For these reasons, the Board finds that reimbursement for the expense of last sickness and burial is not warranted under 38 U.S.C.A. § 5121(a)(6).  

In so finding, the Board acknowledges that the circumstances resulting in the delayed payment of pension benefits to the Veteran's spouse are regrettable. However, the Board is bound by the applicable law and regulations as written.  See 38 U.S.C.A. § 7104(c).  Payment to the appellant as a surviving beneficiary is not authorized under 38 U.S.C.A. § 5121 as discussed above.  Moreover, there is no other avenue pursuant to which the Board can legally award the appellant the payment of monies associated with death of the appellant.  In this regard, the evidence of record does not show that the appellant, herself, made payments towards the surviving spouse's burial expenses.  Rather, the submitted documents reflect that payment was made by D.P., the appellant's sister.  For these reasons, the Board finds that the appellant's appeal must be denied as a matter of law. 

Notably, unlike the VA Secretary, the Board simply has no authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) (holding that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."



ORDER

Entitlement to accrued benefits, to include reimbursement of expenses for the Veteran's spouse's last sickness and burial is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


